Case 2:20-mj-16088-ARM Document 4 Filed 09/17/20 Page 1 of 1 PagelD: 4

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA Magistrate Case No. ADO- }bosy

V.
ORDER

Todd Morowsks
The financial ability of the defendant to retain counsel having been established by the
Court, and the defendant not having waived the appointment of counsel,

ITISonthis "> _ day of Segremboey , 2020

 

ORDERED that the Office of the Federal Public Defender for the District of New
Jersey is hereby appointed to represent said defendant in this cause until further Order of the

Court.

  

YY ide / SONOR ELE ae R. MAUTONE

UNITED STATES MAGISTRATE JUDGE

 
